PER CURIAM:*
Court-appointed counsel for Miguel Zapata has moved for leave to withdraw from this appeal and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Zapata has received a copy of counsel’s motion and brief, but has not filed a response. This Court’s independent review of the brief and the record discloses no nonfrivolous issue. Accordingly, the Court GRANTS counsel’s motion for leave to withdraw, EXCUSES counsel from further responsibilities herein, and DISMISSES the appeal. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.